USCA4 Appeal: 21-1346            Doc: 8     Filed: 04/08/2021        Pg: 1 of 1



                                  UNITED STATES COURT OF APPEALS
                                      FOR THE FOURTH CIRCUIT
                                        OFFICE OF THE CLERK
                                          1100 East Main Street, Suite 501
                                          Richmond, Virginia 23219-3517
                                              www.ca4.uscourts.gov
            Patricia S. Connor                                                     Telephone
                   Clerk                                                          804-916-2700


                                                 April 8, 2021


        No. 21-1346,         Jane Roe v. US
                             1:20-cv-00066-WGY

        TO: Counsel

        Please be advised that the judges of the court have recused themselves from
        consideration of this appeal, and the appeal will be assigned to judges designated
        in accordance with 28 U.S.C. §§ 291(a), 292(d), and 294(d).

        Patricia S. Connor, Clerk




               Case 1:20-cv-00066-WGY Document 113 Filed 04/08/21 Page 1 of 1
